

114 S1233 IS: PURPA’s Legislative Upgrade to State Authority Act
U.S. Senate
2015-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1233IN THE SENATE OF THE UNITED STATESMay 6, 2015Mr. Wyden introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Public Utility Regulatory Policies Act of 1978 to expand the electric rate-setting
			 authority of States.
	
		1.Short
 titleThis Act may be cited as the PURPA’s Legislative Upgrade to State Authority Act or PURPA PLUS Act.
 2.FindingsCongress finds that— (1)section 210 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 824a–3)—
 (A)established a new class of nonutility generators known as qualifying cogeneration facilities and qualifying small power production facilities; and
 (B)encouraged the development of alternate sources of energy with the requirement that utilities purchase energy offered by qualifying facilities;
 (2)since the date of enactment of that section, materials and designs for qualifying facility technologies have advanced and placed renewable resources and cogeneration facilities within the reach of more consumers, including technologies such as—
 (A)solar photovoltaic panels;
 (B)small wind turbines;
 (C)storage technologies to support renewable energy;
 (D)small hydroelectric generators on existing dams, diversions, and conduits;
 (E)hydrokinetic generators;
 (F)gas microturbines;
 (G)steam-cycle turbines;
 (H)Stirling engines;
 (I)fuel cells; and
 (J)biomass boilers;
 (3)States need additional regulatory flexibility and authority to be able to incentivize the qualifying facilities; and
 (4)the avoided cost caps on qualifying facilities should be removed so that States can set the rates for qualifying facilities of not more than 2 megawatts capacity.
			3.State authority
 to incentivize qualifying facilitiesSection 210(b) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 824a–3(b)) is amended in the last sentence by inserting before the period at the end the following: , except that the rule shall provide that a State regulatory authority or nonregulated electric utility, acting under State authority, may set rates that exceed the incremental cost of alternative electric energy for purchases from any qualifying cogeneration facility or qualifying small power production facility of not more than 2 megawatts capacity.